The Supreme Court affirmed the judgment of the Common Pleas on January 21st, 1884, in the following opinion:
Per Curiam.
The plaintiff in error agreed to indorse the notes of the Hydro-Carbon Heating Company, and thereby guarantee the payment thereof to an amount not exceeding a sum specified. The note in question was authorized by resolution of the trustees of the company, at a meeting at which the plaintiff in error was present. Mr. Ross-Lewin was both treasurer and secretary of the companjq and drew the note in pursuance of that resolution, and for the purpose specified. It thus became substantially the note of the company. When it was presented to Rudy for his endorsement, he made no allegation that it was not the note of the company. He did not put his refusal to indorse on any such ground, but assigned other .and different reasons for refusing. All questions relating to the fulfillment of the contract of the defendant in error, in promising the heaters, were correctly submitted to the jury. We discover no error in the record.
Judgment affirmed.